Citation Nr: 0431273	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  92-24 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals tonsillitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic obstructive pulmonary disease from July 
3, 1991 to August 27, 2001.  

3.  Entitlement to an initial evaluation in excess of 60 
percent for chronic obstructive pulmonary disease effective 
August 28, 2001.  

4.  Entitlement to an earlier effective date than August 28, 
2001, for the 60 percent evaluation for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	Melinda K, Hart, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to July 
1947.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In April 1994 the RO granted service connection for 
residuals of tonsillitis assigning a noncompensable 
evaluation.  The veteran appealed.  In October 2003 the RO 
granted service connection for chronic obstructive pulmonary 
disease (COPD) as a residual of measles.  A 10 percent 
evaluation was assigned effective July 3, 1991, and a 60 
percent evaluation was assigned effective August 28, 2001.  
The veteran appealed.  


FINDINGS OF FACT

1.  The veteran's residuals tonsillitis is manifested by 
complaints of coughing up sputum and sore throat.  

2.  Between July 3, 1991 to August 27, 2001, the service 
connected COPD was manifested by FEV- 1 of 88 percent 
predicted, a FEV-1/FVC ratio of 115 percent and normal DLCO 
(SB).  

3.  From August 28, 2001, the service connected COPD was 
manifested by FEV- 1 of 51 to 78, an FEV-1/FVC ratio of 61 to 
128 percent and normal DLCO (SB).  

4.  Prior to August 28, 2001, it was not factually 
ascertainable that an increase in the disability of COPD had 
occurred.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals tonsillitis have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.120, 3.159, Part 4, 4.97, Diagnostic Code 6516 (2004).  

2.  The criteria for an initial evaluation in excess of 10 
percent for chronic obstructive pulmonary disease from July 
3, 1991 to August 27, 2001, have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.120, 3.159, Part 4, 4.97, Diagnostic Code 6604 (2004).  

3.  The criteria for an initial evaluation in excess of 60 
percent for chronic obstructive pulmonary disease effective 
August 28, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.120, 
3.159, Part 4, 4.97, Diagnostic Code 6604 (2004).  

4.  Entitlement to an earlier effective date than August 28, 
2001, for the 60 percent evaluation for COPD is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluations  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

A.  An Initial Compensable Evaluation for Residuals of 
Tonsillitis

Service connection for residuals of tonsillitis was granted 
in April 1994.  A noncompensable evaluation was assigned 
effective July 3, 1991.  The disability was rated under 
Diagnostic Codes 6599 and 6516.  Residuals of tonsillitis are 
not specifically addressed in the rating schedule.  
Conditions, which are not specifically listed in the rating 
schedule, may be rated by analogy to other conditions.  38 
C.F.R. § 4.20.  Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6516, the RO has evaluated the veteran's residuals of 
tonsillitis, by analogy to chronic laryngitis, which is the 
most appropriate analogue to the veteran's residuals of 
tonsillitis.  

A 30 percent evaluation is assigned when there is hoarseness 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  A 10 
percent evaluation is warranted for chronic laryngitis with 
inflammation of the vocal cords or mucous membranes and 
hoarseness.  38 C.F.R. § 4.97, Diagnostic Code 6516.  When 
the criteria for a compensable rating of a diagnostic code 
are not shown, a zero percent rating is assigned.  38 C.F.R. 
§ 4.31.  

After a review of the evidence of record, it is found that 
the evidence does not support entitlement to a compensable 
evaluation for the veteran's service-connected residuals of 
tonsillitis.  The evidence of record, while noting that the 
veteran complained of coughing up sputum and sore throat, 
does not show the presence of inflammation of the vocal cords 
or mucous membranes.  The March 2004 VA outpatient treatment 
record showed that there were no mucous membrane lesions in 
his mouth.  At the May 2004 VA sinus examination the 
veteran's oral cavity / oropharynx had moist mucous 
membranes.  The veteran was noted to have bilateral arytenoid 
erythema and edema with symmetric and mobile true vocal cords 
bilaterally.  

In this regard, the March 1993 private medical record showed 
that some redness in the area of the throat was noted but 
there were no exudates present.  The nose was moderately 
congested and the tympanic membranes showed serous congestion 
but no redness or bulging.  

The October 1996 VA outpatient treatment record showed that 
the veteran's nasal passages and posterior pharynx and 
sinuses were transilluminated. The veteran's neck was supple 
without jugular venous distention.   The veteran reported 
coughing up sputum.  The CT scan of the thorax impression was 
normal high resolution CT scan.  

At the January 1998 VA examination the veteran's oropharynx 
was clear.  There was no jugular venous distention.  The 
examiner commented that the veteran had production of 
constant phlegm, which was most likely secondary to chronic 
bronchitis, which may have been partly due to the measles 
infection that caused him some underlying bronchitis.  

At the September 2003 VA respiratory examination the veteran 
coughed in front of the examiner, productive of whitish 
sputum.  

The November 2003 VA outpatient treatment record showed that 
the veteran complained of coughing yellow sputum but denied 
fever.  On examination his neck was supple with no jugular 
venous distention.  There were no rales or wheezing.  In 
March 2004 the veteran's throat was not congested and gag was 
intact.  His neck was supple with no jugular venous 
distention, no bruit, no nodules, no thyromegaly, trachea 
central.  

At the June 2004 VA respiratory examination there was no 
throat abnormality noted on examination.  The throat was 
clear and no abnormal tissue was noticed.  The VA examiner 
commented that the tonsillitis was more likely not throat 
congestion and not a clinical diagnosis of tonsillitis at 
that time.  It was as likely as not that the veteran's 
hoarseness of voice was related to measles that he had while 
in the military.  No further testing was indicated.  

At the May 2004 VA sinus examination the veteran's nose 
showed no pus, polyps, or purulence.  The veteran was known 
to have surgical absence tonsils with well-healed tonsillar 
fossa.  The base of his tongue was slightly enlarged.  There 
were no masses or lesions noted on the posterior pharyngeal 
palate, buccal mucosa, gingival, or tongue.  The tongue was 
really mobile.  Indirect laryngoscopy was attempted, although 
the veteran did have brisk gag reflex, therefore flexible 
laryngoscopy was performed.  No masses or lesions were noted 
from the nasopharynx to the larynx.  There was no palpable 
lymphadenopathy in the neck.  Examination of the veteran's 
oral cavity and oropharynx was clearly within normal limits 
and there were no findings on physical examination that could 
be contributing to his sore throat.  The assessment was that 
it was likely that the veteran's current symptomatology was 
secondary to gastroesophageal reflux disease, as well as acid 
reflux that was causing layrngopharyngeal reflux and in fact 
affecting the voice box.  It was therefore unlikely that the 
veteran's military service caused his current state.  

At the May 2004 VA sinus examiner opined that the most likely 
cause of the veteran's sore throat was acid reflux.  The 
veteran had evidence of acid reflux on examination and this 
was the case.  Therefore, the objective evidence does not 
support a finding of entitlement to a compensable evaluation 
at this time.  As a consequence, it is found that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for the service-connected 
residuals of tonsillitis.  See generally Gilbert v. 
Derwinski, 1 Vet. App.  49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir.  2001).  

B.  An Initial Evaluation In Excess Of 10 Percent For COPD 
From July 3, 1991 to August 27, 2001  

In October 2003 the RO granted service connection for chronic 
obstructive pulmonary disease (COPD) as a residual of 
measles.  A 10 percent evaluation was assigned effective July 
3, 1991.  The RO rated the service connected COPD is rated 
under Diagnostic Codes 6399 and 6604.  The criteria for 
rating restrictive lung disease are based on the objective 
findings on Pulmonary Function tests.

Under the applicable rating criteria a 10 percent rating is 
warranted if the following findings are demonstrated: an 
Forced Expiratory Volume in one second (FEV-1) of 71- to 80-
percent predicted, or; the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 
80 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB) of 66- to 80-
percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6604 
(2004).  

A 30 percent rating is warranted if the following findings 
are demonstrated: an FEV- 1 of 56 to 70 percent predicted, 
or; an FEV-1/FVC ratio of 56 to 70 percent, or; a DLCO (SB) 
of 56 to 65 percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6604 (2004).  

A 60 percent rating is warranted if the following findings 
are demonstrated: a FEV-1 of 40 to 55 percent predicted, or; 
a FEV-1/FVC ratio of 40 to 55 percent, or; a DLCO (SB) of 40 
to 55 percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 
4.97, Diagnostic Code 6604 (2004).

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent 
of predicted value or; a FEV-1/FVC ratio of less than 40 
percent, or; a DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; if outpatient oxygen therapy is required.  38 
C.F.R. § 4.97, Diagnostic Code 6604 (2004).

The October 1996 VA pulmonary function test results were FEV- 
1 of 88 percent predicted and a FEV-1/FVC ratio of 115 
percent.  The impression was that the pulmonary function 
tests were normal, except for a slight reduction in FVC.  
Spirometry curves and the reduction of maximum ventrilatory 
volume suggested less than adequate patient effort.  There 
was no evidence of COPD.  

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's obstructive lung disease was 
properly evaluated as 10 percent disabling.  The rating 
schedule clearly sets forth the criteria required for an 
evaluation in excess of 10 percent for obstructive lung 
disease, none of which has been met in this case.  Findings 
from pulmonary function testing showed the FEV-1 value to be 
88 percent of the predicted value, the FEV-1/FVC ratio to be 
115 percent of the predicted value, and the DLCO to be 
normal.  These findings equate to a 10 percent disability 
evaluation under Diagnostic Code 6604.  

Moreover, there is simply no evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes 
involving acute respiratory failure, or oxygen therapy.  The 
Board notes that the March 1993 private medical record showed 
that the heart exhibited normal sinus rhythm without murmurs 
or clinical evidence of cardiomegaly.  Lung fields were clear 
to percussions; no rales or rhonchi were heard.  

The October 1996 VA outpatient treatment record showed that 
the veteran's lungs were clear to percussion and 
auscultation.  In particular, there were no crackles, wheezes 
or stridor.  Cardiovascular examination revealed a regular 
rate and rhythm with normal first and second heart sounds.  
There was no evidence of gallop, murmur, or rub.  The chest 
x-ray was unremarkable save for the possibility of increased 
markings at the lung base and the suggestion of possible 
tracheal narrowing.  Pulmonary function tests were consistent 
with a minimal extrinsic restrictive ventilatory defect and 
reduced maximal voluntary ventilation.  Arterial blood gas 
breathing room air was within normal limits.  A high-
resolution chest CT examination was performed and was 
reported to be within normal limits.  In particular, there 
was no evidence of bronchiectasis.  The VA doctor could find 
no evidence of significant pulmonary disease.  

Thus, the examinations of record are more than adequate for 
rating purposes, none of which show that the veteran's COPD 
meets the criteria for an evaluation in excess of 10 percent. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's COPD from July 3, 1991 to August 
27, 2001.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application, 38 
U.S.C.A. § 5107(b), and the appeal is denied.  

C.  An Initial Evaluation In Excess Of 60 Percent For COPD 
Effective August 28, 2001  

In October 2003 the RO granted service connection for chronic 
obstructive pulmonary disease (COPD) as a residual of 
measles.  A 60 percent evaluation was assigned effective 
August 28, 2001.  

The August 28, 2001, VA pulmonary function test results were 
FEV- 1 of 51 to 53 percent predicted and a FEV-1/FVC ratio of 
117 to 128 percent.  The interpretation was moderate 
restrictive defect, moderate decrease in lung volumes, normal 
diffusion.  

The June 2003 VA pulmonary function test results were FEV- 1 
of 71 to 78 percent of predicted and a FEV-1/FVC ratio of 116 
to 126 percent.  The interpretation was mild restrictive 
pulmonary disease with normal DLCO.  

The September 2003 VA pulmonary function test results were 
FEV- 1 of 71 to 78 percent predicted, a FEV-1/FVC ratio of 61 
to 62 percent and a normal DLCO (SB).  The diagnosis was COPD 
with undergoing treatment, with pulmonary function test 
showing mild restrictive pulmonary disease with normal DLCO.  

Upon consideration of the results of the August 28, 2001, 
June 2003 and September 2003 VA pulmonary function tests the 
Board notes that the results reported do not meet the 
criteria of Diagnostic Code 6604 for an evaluation in excess 
of 60 percent.  Likewise, the other criteria for an 
evaluation of 100 percent pursuant to Diagnostic Code 6604, 
such as cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute respiratory 
failure, or a requirement for outpatient oxygen therapy have 
not been demonstrated.  At the September 2003 VA respiratory 
examination the veteran's lungs were clear to auscultation, 
without wheezing, rales and or rhonchi.  There was no 
evidence of heart failure or lower limb edema.  The March 
2004 VA outpatient treatment record showed that first and 
second heart sounds were normal and there was no murmur.  At 
the June 2004 VA examination the veteran's lungs were clear 
without wheezing or rales.  For these reasons, entitlement to 
an initial evaluation in excess of 60 percent COPD from 
August 28, 2001, is not established.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6604 (2004).  

II.  An Earlier Effective Date Than August 28, 2001, For The 
60 Percent Evaluation For COPD 

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2) (2004).  

In October 2003 the RO granted service connection for COPD 
and assigned a 10 percent evaluation effective July 3, 1991.  
The veteran appealed the initial 10 percent evaluation.  In 
Section IB of this decision the Board determined that an 
initial evaluation in excess of 10 percent prior to August 
28, 2001, was not warranted.  The issue of entitlement to an 
earlier effective dated for the 60 percent evaluation for 
COPD was subsumed in the ongoing claim for an increased 
rating prior to the assignment of the 60 percent evaluation.  

III.  Duty To Assist 

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in May 2003.  Specifically, in the May 2003 
RO letter the RO informed the appellant of the following: 1.) 
What must the evidence show to establish entitlement to the 
benefit sought; 2.) What the appellant could do to help with 
the claims; and 3.) VA's duty to assist the appellant in 
obtaining evidence for the claims.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board notes that where VCAA notice has been 
provided as to an "upstream" element of a claim, additional 
VCAA notice is not required as to any "downstream" element of 
the claim, like initial evaluations or the effective date.  
VAOPGCPREC. 8-2003 (Dec. 22, 2003)(69 Fed. Reg. 25, 180) (If, 
in response to notice of its decision on a claim for which VA 
has already given 38 U.S.C.A. § 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, like 
disagreement with an initial rating, 38 U.S.C.A. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  With regard to the instant case, the Board 
finds that adequate 38 U.S.C. § 5103(a) notice was provided 
as to the original claim for service connection for a COPD, 
and as such, the initial evaluations and earlier effective 
date issues on appeal fall within the exception for the 
applicability of 38 U.S.C.A. § 5103(a).  

With regard to the issue of entitlement to an initial 
compensable evaluation for residuals tonsillitis in April 
1994, prior to the enactment of the VCAA, the RO granted 
service connection for tonsillitis assigning a noncompensable 
evaluation.  The veteran was not provided VCAA notice until 
May 2003.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  There is no indication that the disposition of his 
claim would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records.  
There is no indication that additional relevant records 
exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in January 1998, September 2003, May 2004 and June 2004.  The 
reports of examination are in the claims file.  Therefore, 
the Board concludes that no further assistance to the veteran 
is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

An initial compensable evaluation for residuals tonsillitis 
is denied.  

An initial evaluation in excess of 10 percent for chronic 
obstructive pulmonary disease from July 3, 1991 to August 27, 
2001 is denied.  

An initial evaluation in excess of 60 percent for chronic 
obstructive pulmonary disease effective August 28, 2001 is 
denied.  

Entitlement to an earlier effective date than August 28, 
2001, for the 60 percent evaluation for COPD is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



